Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mullen, J.), rendered April 14, 1997, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the matter is remitted to the Supreme Court, Suffolk County, to hear and report on the issues set forth herein, and the appeal is held in abeyance in the interim. The Supreme Court, Suffolk County, is to file its report with all convenient speed.
The defendant adduced evidence that promises of no jail time and the dismissal of the instant charges were made to him in return for his cooperation in the investigations of unrelated crimes. In opposition to the defendant’s motion, inter alia, to enforce the terms of the cooperation agreement, the People submitted only an affirmation of an Assistant District Attorney without knowledge of the facts, who stated, on information and belief, that no promises had been made to the defendant. A hearing should be held to determine whether (1) any promise or promises were made to the defendant concerning the instant matter in order to gain his cooperation, (2) the exact nature and scope of such promise or promises, if any, and (3) whether the defendant performed services in reliance upon any such promise or promises which exposed him to danger (see, Matter of Chaipis v State Liq. Auth., 44 NY2d 57; People v Greco, 69 AD2d 822; People v Argentine, 67 AD2d 180). Accordingly, the matter is remitted for a hearing in accordance herewith, and the instant appeal is held in abeyance in the interim. O’Brien, J. P., Santucci, Joy and Friedmann, JJ., concur.